Citation Nr: 1727200	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-40 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file is with the RO in St. Paul, Minnesota.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file. 

In October 2014 and May 2016, the Board remanded this claim for further development.  


FINDING OF FACT

An acquired psychiatric disorder did not have onset in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552(2008).

Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He contends this disability was caused by his in-service stressors while serving as a medic.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304 (f) (2016).

The Veteran's service treatment records do not show a diagnosis of PTSD.  A note in November 1973 shows the Veteran sought care for insomnia secondary to anxiety.  

Post-service treatment records show a protracted history of mental health treatment.  Of note is a medical record dated in April 1996 wherein the Veteran reported a long history of substance abuse and dependency since the age of 15.

Also notable is a VA clinic note from a PTSD assessment in December 2007.  The notes indicate that the Veteran asserted he had witnessed botched surgeries and medical errors while serving in the military.  He stated that he witnessed a young person bleed to death, someone pull tubes out, and a person pull off their colostomy bag.  He also stated that he lost a 12-year-old boy to respiratory distress while he was transporting the youth to a hospital as others attended to him.  The Veteran maintained these incidents occurred in the late 1970s and that these were dependent children of active service members.  The examining clinician noted, however, the Veteran had previously stated upon admission to the psychiatric unit in August 2007 that he did not experience any traumas while in service.  When asked about the inconsistency in his statements, the Veteran noted that he "could not relate anything currently that may have reminded him of his work in the military thirty years ago" and that he noted no other possible traumas.  The examiner concluded the Veteran suffered from alcohol, cocaine, and opioid dependence, but also major depressive disorder and antisocial personality disorder.  

VA treatment records from January 2008 reveal diagnoses of substance-induced mood disorder, history of alcohol, cocaine, and opioid dependence; PTSD, and mood disorder, not otherwise specified.

In April 2009, a formal finding of a lack of information required to verify the Veteran's reported stressors was issued.

At his May 2014 hearing before the undersigned, the Veteran described his service stressors as a man pulling out his own colostomy bag, a young girl bleeding out from a severed carotid artery, and a young boy dying from respiratory failure.  

The Veteran was afforded a VA examination in November 2014 in connection with this appeal.  The diagnoses provided at the examination were alcohol use disorder, cocaine use disorder, opioid use disorder, and anti-social personality disorder.  The examiner indicated that based on overall information available there was no support for definitive depression or PTSD diagnoses.  The examiner concluded that the proper diagnoses are substance dependence and antisocial personality disorder, both of which are not due to military service and are instead pre-existing conditions without significant exacerbation due to military service.  The examiner reviewed the Veteran's extensive history as contained in the evidentiary record and provided a lengthy and greatly detailed clinical rationale to support the opinion provided.  In brief summary, the examiner explained that there were concerns based on her interview, chart review, and testing that led to uncertainty regarding any depression or PTSD diagnosis.  The examiner found that psychological testing over time had indicated that the Veteran had increasingly reported symptoms of depression and PTSD in the past 7-18 years, with scores double or triple what he reported in the past and testing indicated over reporting of symptoms at this examination to the extent that testing was invalid.  Overall, the examiner found that this type of over reporting can be seen in the context of a disability evaluation, but it called into question the veracity of the Veteran's self-reported symptoms and indicated that the objective evidence should be weighted more heavily.

In April 2015, the Veteran submitted a buddy statement from his sister.  In brief summary, she noted that her brother and she were very close before he entered the military and after he came home from the military he was never the same.  

In 2016, the file was returned to the VA examiner for an addendum opinion as to whether it is at least as likely as not that the diagnoses of major depressive disorder and depression, NOS that were observed in the treatment records had onset during service or are otherwise related to service.  The examiner was also asked to determine whether the notation of anxiety in November 1973 during service was a diagnosis of a clinical disorder as opposed to mere anxiety symptoms.  

Following a review of the record, the examiner acknowledged that VA treatment notes showed a diagnosis of depressive disorder, but opined that the evidence indicated that this was more likely related to homelessness and substance abuse than remote military experiences.  The examiner also stated that if a depressive disorder existed (to include MDD and depressive disorder NOS), it was less likely than not due to the Veteran's military experiences.  The examiner further concluded that the notation of anxiety in November 1973 during service was at least as likely as not reflective of mere anxiety symptoms rather than a clinical diagnosis.  The examiner provided a cogent rationale, which has not been reproduced herein for sake of brevity, which supported her opinions.

Based on the cumulative record, preponderance of the evidence is against the claim.  

A psychiatric disorder, to include PTSD, is not shown in the service treatment records.  The initial diagnosis of a psychiatric disorder documented in the record is many years after separation from service.  A VA examiner has opined that the anxiety noted in service was not representative of a clinical diagnosis, but rather merely a symptom.  As there is no competent evidence of a psychiatric disability in service, or within the first post-service year, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, the Veteran does not have a current diagnosis of PTSD that is based on any corroborated stressors.  Although a few notations of PTSD were shown in the post-service VA treatment records, the most persuasive and competent evidence demonstrates that PTSD is not present.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Several VA clinicians have specifically ruled out PTSD and/or determined that the Veteran does not meet the diagnostic criteria for PTSD; these findings appear to have been based on more comprehensive evaluations that those which resulted in a PTSD diagnosis.  Moreover, the opinion that the Veteran does not have PTSD, provided in December 2014 and December 2016 by the VA examiner is considered most probative as it was provided based on an in-depth and comprehensive review of the Veteran's entire clinical history.  The examiner conducted appropriate testing and provided a thorough rationale to support her diagnoses.  

Regulations provides that, in certain circumstances, if a claimed stressor is related to fear of hostile or military or terrorist activity, entitlement to service connection for PTSD is warranted. 38 C.F.R. § 3.304 (f)(3).  In this case, the Veteran has not claimed that his PTSD is due to fear of hostile military activity.  Further, to the extent that PTSD is shown since the claim was filed; it was not based on any corroborated stressor events.

With regard to the other psychiatric diagnoses of major depressive disorder and depression, NOS; the competent and persuasive evidence demonstrates that they are not related to service.  The VA examiner stated that the evidence indicates the Veteran's depressive disorders are more likely related to homelessness and substance abuse than remote military experiences.  She also noted that the Veteran's years of alcohol and drug abuse definitely predated military service and was not aggravated by military service.  These opinions and rationale were provided based upon an in-depth review of the Veteran's claims file, clinical history, physical examinations, and the objective evidence.  The Board attributes significant weight to a medical opinion that was based on clinical examinations, review of the Veteran's medical history, and supported by clinical findings that are consistent with the medical evidence of record.  In short, the Board finds this examiner's opinions to be highly persuasive evidence against the claim.

In reaching this conclusion, the Board has carefully considered the lay testimony from the Veteran and the supporting buddy statement from his sister.  However, these parties lack the necessary medical expertise to adequately render an opinion as to the etiology of the Veteran's psychiatric disorder and whether it was aggravated by service.  A determination of whether or not the Veteran has a psychiatric disorder (to include PTSD) and determining the etiology thereof, is a complex medical question that is beyond the capability of lay observation, as it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a layperson, the Veteran and his sister's statements asserting that he has PTSD due to service are not competent evidence of a diagnosis or nexus.  There is no evidence showing either individual possesses the knowledge, skills, or experience to render a diagnosis of PTSD, or any psychiatric disorder, or to relate the same to service.  See Jandreau, 492 F.3d 1372.  Consequently, their opinions are not competent evidence in this matter.

Further, as to any diagnosis of personality disorder, the Board notes that such disability is, of itself, not a compensable disability.  As congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation, service connection for such disability is not warranted.  See 38 C.F.R. § 3.303 (c).

Finally, the record is replete with references to drug and alcohol dependency disorders.  However, the Veteran's substance abuse (drugs and alcohol) constitutes willful misconduct.  The Board emphasizes that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1 (m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

As the preponderance of the evidence is against the claim, the benefit of the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

ORDER

Service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


